Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson (US 5,452,631).
Regarding claim 1, Erickson discloses a clamping assembly (See Figure 1) comprising: a base 75 member having an internal bore (See Figure 1); a lock rod 95 within the internal bore of the base member (See Figure 1) and moveable between an unlocked position and a locked position (See Figures 1 and 2) (Note: lock rod 95 moves axially to lock the tool holder 10); a crank wheel 150 having an axis of rotation (See Figure 6); and a linkage 160 coupled to the lock rod 95 and coupled to the crank wheel 150 at a position radially offset from the axis of rotation of the crank wheel 150 (See Figure 6).
Regarding claim 14, Erickson discloses wherein the base member includes a canister 85 positioned within the internal bore of the base member (See Figure 1), 
Regarding claim 15, Erickson discloses a toolholder assembly comprising: the clamping assembly of claim 1; and a toolholder 10 having a shank 50 configured to be received within the internal bore of the base member 75 (See Figure 1).
Regarding claim 16, Erickson discloses the toolholder 10 comprises a cutting insert 20 (See Figure 1).
Regarding claim 17, Erickson discloses a method of changing a toolholder in the toolholder assembly of claim 15, the method comprising: rotating the crank wheel 150 in a first direction to unclamp a first toolholder from the clamping assembly; removing the first toolholder from the clamping assembly; inserting a second toolholder into the clamping assembly; and rotating the crank wheel in a second direction to clamp the second toolholder into the clamping assembly (Col. 7, Line 62-Col. 8, Line 10).

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722